COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-05-348-CR
 
 
JORGE DAVID MARTINEZ                                                     APPELLANT

A/K/A JORGE D. MARTINEZ                                                                  
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Jorge David
Martinez appeals from his conviction for felony driving while intoxicated
(DWI), enhanced by a prior felony conviction. 
According to the judgment, pursuant to a plea bargain, the trial court
convicted Appellant upon his plea of guilty to the offense of felony DWI, and,
upon his plea of true to the repeat offender notice, the trial court sentenced
Appellant to ten years=
confinement.  Appellant filed a timely
notice of appeal.
The trial court=s certification states that this is a plea-bargain case and that
Appellant has no right to appeal. 
Accordingly, we informed Appellant=s appointed counsel by letter on September 22, 2005 that this court
would dismiss the appeal unless Appellant or any party showed grounds for
continuing it.[2]  We received no response.  Consequently, we dismiss this appeal.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: January 12, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), 25.2(d).


[3]See Tex.
R. App. P. 25.2(d), 43.2(f).